PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/858,382
Filing Date: 8 Apr 2013
Appellant(s): Dietrich et al.



Thomas A. Blinka For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2017.


	
Status of Claims: Claims 1-23 are pending. Claim 24 was canceled by the amendment filed 1/11/2016. Claims 1-23 are under examination. 

Real Party in Interest  
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.

Grounds of Rejection Withdrawn:
            The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
	The 112(a) rejection (new matter) of claim 1-21 is withdrawn in light of appellants’ argument which submits that Example 2 of the appellant’s specification as originally filed describes a water absorption value of at least 20-fold greater than a “sample weight” which implicitly refers to the “dry collagen powder weight” set forth at pages 5-10 of Appeal Brief field 12/29/2017 is persuasive.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/1/2016 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Grounds Of Rejection Withdrawn”.  

The following ground of rejections are applicable to the appealed claims.

Examiner remark: to answer the appellants’ arguments in this Appeal Brief, the evidential references US20130199993 and US20150004414 have been cited in the PTO-892 attached with this Examiner Answer. It should be emphasized that the following 103 rejection is NOT based on said evidential references which are cited for the purpose of response to the appellants’ argument.

 35 USC §103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-23 remain rejected under 35 U.S.C. 103 (a) as being unpatentable over US 20130190479 (‘479) in view of US Pat. No.5138030 (‘030).
 ‘479 teaches a process of preparing collagen powder comprising the steps:
(1) preparing alkaline-soluble collagen solution (step 1a, step 22a) (Example 1, [0134], lines 1-11) including grinding staring material “collagen fiber” to make an aqueous solution with collagen concentration of 3% by weight (see [0134], lines 15-16) which reads on instant 1.5-4.0% (w/w) (step 1b; step 22b, claims 2, 7, 9 and 23); wherein said grinding is a mechanically degrading mean in addition to other mechanically degrading mean (claim 5) that is "pulverization" (see below). Note that the “step 1a” and “step 22a” refer to “step (a) of claim 1”, and “step (a) of claim 22”, respectively; and similarly, these abbreviations will be applied to all steps of claims 1 and 22.  
(2) adjusting pH to 3.0 and then to pH 4.5 (step 1c, step 22c, claims 2,  21) so as to isoelectrically precipitate collagen to generate collagen precipitates ([0134], lines 20-21 and 30-32; and [0083]); and recovered precipitate is dispersed or solubilized in water to collagen concentration of 3%  with adjusting pH to 3.0 with an acid  ([0134], lines 14-18) which can be  acetic acid (claim 9) ([0006], lines 8-10). 
 It is noted that the open-ended claim language "comprising" (claims 1, 22) allows for multiple pH adjusting steps. Also, it is noted that MPEP states that “selection of any order of mixing ingredients is prima facie obvious” and that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP 20144.04 (IV)(C)).
(3) drying said “collagen precipitate” to obtain “collagen powder” (see [0135], lines 1-7) wherein said drying is a dehydration (step 1e, step 22e) ([0022], lines11-14); such as “freeze-step 1d, step 22d) ([0131], lines 13-15; [0006], line 12; and [0015], line 8).
(4) in order to adjust size of the collagen powder product to obtain desired size of particles of the collagen powder, the collagen powder (resulted from the freeze-drying) is subjected to further pulverization wherein pulverization is a type of grinding which is a “mechanically degrading” process (step 1f, step 22f) as evidenced by p.6, lines 15-18; p.2, line 36; and p.3, lines 1 and 4 of instant specification. This is applied to “mechanically degrading the dehydrated collagen to a powder” recited in step(f), claims 1 and 22 (see [0130], last three lines; and [0129], lines 1-3, ‘479).

 
MPEP states that “[W]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). Here, the prior art (‘479) has taught the collagen powder made by the process (see above) which is substantially identical to the process of claims 1 and 22. Thus, the product “collagen powder” will inherently have   “water absorbency of at least 20-fold its dry weight” (claim 1), and “bulk density of about 20 to 30 mg/Cm3” (claims 20, 22) and therefore is prima facie obvious over  the  prior art per the MPEP statement.
It is noted that the appellants’ specification describes that the pH of the collagen dispersion prior to the freezing and dehydrating steps strongly influenced the fluid absorption capacity, and that the water uptake properties of prepared collagen powder is primarily defined by the pH wherein a pH of <4.5 appears to provide a water absorption value of at least 20-fold greater than the sample weight (see page 8, lines 26-27 and 32-34, instant specification). In this case, the prior art (‘479) process comprising the step of adjusting “pH to 3.0 and then to pH 4.5” (see above corresponding discussion) which is within the breadth of instant pH range “pH of <4.5”; per the appellants’ description of the pH-dependent “water absorption value” at the page 8 of the specification, the prior art “collagen powder” produced by the prior art process thereof inherently possesses the “water absorption value of at least 20-fold greater than the sample weight”.

The adjusting of pH before (claim 3) or simultaneously (claims 4, 9) adjusting/ determining the collagen concentration, e.g., 3%, is considered to be a design choice which is within the purview of one of ordinary skill in the art in view of MPEP statement “selection of any order of mixing ingredients is prima facie obvious” and that “selection of any order of prima facie obvious in the absence of new or unexpected results” (MPEP20144.04 (IV)(C)).
Since the pulverization of the product using a mill to adjust the particle size of collagen powder ([0130], last 3 lines, ‘479) wherein the size is about 1 to 1,000 µm (see [0001], lines 6-7; [0023]-[0027], [0063] and [0114], ‘479) wherein the  “1,000 µm” , i.e., 1 mm, and since the pulverization via milling is used to produce the collagen particles of size 1 to 1,000 µm to inhibit collagen molecule aggregation/association ([0114], lines 5-9, ‘479), using the mill with a mesh of 1 mm (claim 19) is within the purview of one of ordinary skill in the art. 
 The use of acetic acid for adjusting pH to 3 that is  alternative to use of hydrochloric acid ([0134], lines 16-18) as acetic acid (claims 8, 9) has been used for neutralizing solution containing collagen and recovering the collagen precipitated (Example 9, [0165], lines 10-13, ‘479).
	Regarding claim 23, MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the prior art range “1.5-4.0% (w/w)” of ‘479 (see above discussion) encompasses the instant range “1.5-3.5 (w/w)” (claim 23), per the MPEP statement, the instant range is a workable range that can be determined through the routine experimentation carried out by one of ordinary skill in the art.  Thus, the claim 23 is prima facie obvious over the prior art.

	The reference ‘479 does not expressly teach freeze-drying the collagen product and mechanically degrading the dehydrated collagen to a powder (claims 1 and 22) in one place nor expressly teach the conditions: time, temperature or pressure range recited in claims 6 and 10-18. 
However, ‘479 has taught, in general, that collagen precipitate (resulting from solubilizing collagen containing acetic acid)  can be freeze-dried to obtain dry powder collagen product ([0006], lines 9-1224-25; [0015], line 8,  ‘479), and states a particular reason for  using “freeze-drying” technique i.e., because collagen is highly hydrophilic by nature and an isoelectric precipitate thereof also contains a large amount of water, a solid of collagen is generally obtained by freeze-drying ([0131], lines 10-14, ‘479).   
In addition, ‘479 has taught that, in order to adjust size of the collagen powder product to obtain a desired size thereof, the collagen powder (resulting from the freeze-drying) can be further pulverized (i.e., “mechanically degrading the dehydrated collagen to a powder” recited in step(f), claims 1 and 22) (see [0130], last three lines , ‘479).
Accordingly, the closely related collagen powder production art (‘030) teaches a method of producing a collagen powder (which is the common subject matter of ‘479), and teaches producing said collagen powder by subjecting collagen dispersion to a freeze-dry process which dehydrating the frozen collagen” (claims 1, 22) to produce the dried collagen powder product (Example 4, col.6, lines 12-14; and Example 7, ‘030); wherein said freeze-drying or lyophilization is a well-known routine dehydration process or technique, as applied to instant steps (d) and (e) of claims 1 and 22. 
It is noted that the method of ‘479 is directed to producing the collagen powder with particle size of 1000 [Symbol font/0x6D]m by pulverization of collagen precipitate (see abstract; lines 1-3 of [0023]-[004]; and lines 1-8 of [0025] and [0027], ‘479); and thus, the ‘479 and ‘030 disclose the common subject from each other in this regard.
-. 
Thus, it would have been obvious for one of ordinary skill in this art  before the effective filing date of the claimed invention to grind/mill (pulverize) the freeze-dried the collagen product to produce the desired collagen powder with the adjusted/desired collagen particle size thereof. This is because both ‘030 and '479 have disclosed the common subject matter, i.e., producing the “collagen powder” involving the steps of precipitation of collagen material out of solution, preparing collagen dispersion followed by freeze drying the collagen dispersion (see above corresponding teaching of ‘479, and see  Examples 1, 2, 4 and 7, ‘030). The resultant undenatured collagen powder having triple-helix structure in a dissolved state has the end use with the demand on cosmetic and medical applications such as wound healing ([0014], lines 1-5 and 17-20, ‘479; and col.3, lines 1-2; and col.2, lines 41-43, ‘030). It is noted that the ‘479 is directed to producing the “undenatured collagen powder” (see [0021]; and [0138], lines 14-15, ‘479). Thus, one of ordinary skill in the art would have readily prepared the undenatured collagen powder which is made from the process involving in freeze-drying the collagen precipitates and pulverizing to control/adjust the particle size of the collagen powder product for the cosmetic and medical applications as demanded with reasonable expectation of success.   

With respect to obviousness of claims 6 and 10-18\
 MPEP states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 (ii)-A).  The time length for preparing collagen concentration  (claim 10, 12), for adjusting pH of collagen preparation/solution (claim 11), which are the general conditions per MPEP, are obvious and not patentable per MPEP, since the prior art ‘479 has taught preparing collagen concentration  and adjusting pH for the collagen solution and collagen composition (see above). 
MPEP states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 (ii)-A). Regarding the “time period” to adjust the pH and concentration of the collagen solution, 1 minute to 3 hours (claims 11, 12) including 0.5 hour (claim 10) is a workable range which can be worked out through routine experimentation by one of ordinary skill in the general condition stated in MPEP) is within the range “1 minute to 3 hours” of the claims 11 and 12. It is noted that instant specification sets forth that pH adjustment resultes in precipitation of the fibrillar collagen out of solution (p.7, lines 16-17, instant specification). 

Regarding the “time length” of 5 second to 15 minute (900 second) for mechanical degrading (claim 6) which encompasses the “pulverizing” limitation(‘479 and ‘030; see above dicussion), it has been known in the art (‘030) that the collagen precipitates can be physically pulverized to produce collagen particles of size about  1000 [Symbol font/0x6D]m ([0068], lines 6-7; [0114], lines 5-9, ‘030) using a masscolloider at a flow rate of 500 ml/min ([0162], lines 3-5, Example 8, ‘479) provided by Masuko Sangyo Co, Ltd company ([0134], lines 23-25, ‘479). This provides the information of the time length (claim 6) for using the masscolloider to perform the conventional “pulverization” according to the company technical guidance as to how to use the masscolloider apparatus including the “time length” for pulverizing the collagen composition (‘479, ‘030) in order to produce desired collagen particle size with reasonable expectation of success. It is noted herein that the “time length” (claim 6) for performing the pulverization that is a “mechanical degrading” (claim 6) is a “general condition” per MPEP. 
Moreover, ‘479 has suggested that it is possible to adjust appropriate particle size of the resultant collagen powder by pulverization (a type of mechanical degrading mean) ([0130], last 3 lines, ‘479); and thus, it is within the  purview of one of ordinary skill in the art to adjust the pulverization (a grinding process) time set forth in claim 6. Per the MPEP2144.05 (ii),  the time length range “5 seconds to 15 minutes (claim 6) is a workable range  which can be worked out through routine experimentation by one of ordinary skill in the art to determine appropriate time period for conducting the pulverization (a mechanical degradation) of collagen product per MPEP discussed above. Therefore, claim 6 is prima facie over the prior art teachings.

It has been known in the art (‘030) that freeze drying process is carried at – 50 [Symbol font/0xB0]C (Example 4, ‘030). MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05 (I)). In this case, the prior art temperature -50 [Symbol font/0xB0]C is merely close to the instant “about -42 [Symbol font/0xB0]C” (claim 13) wherein “about” introduces ± 2-3[Symbol font/0xB0]C; one skilled in the art would have known how to choose and apply appropriate temperature based on the ‘030 teaching of the conventional freeze-drying technique by routine experimentation to arrive at the claimed temperature range in the claim 13; wherein oC (claims 13, 17) which is a conventional technique and  is well within purview of one of ordinary skill in the art, wherein the freeze-drying being conducted at reduced pressures such as less than 1 mbar (claim 14) is a design choice and is well within purview of one of ordinary skill in the art. 
Since it has also been known in the art (‘030) that the frozen collagen product (obtained from the freeze-drying) is subsequently subjected to temperature alteration of 10 [Symbol font/0xB0]C to 40 [Symbol font/0xB0]C under vacuum (Example 4, col., 6, lines 12-14, ‘030) which encompasses “about + 30 [Symbol font/0xB0]C” (claim 15) and “about + 40 [Symbol font/0xB0]C (claim 16). It is noted that “…increasing the temperature at a rate in a range from about 0.3 [Symbol font/0xB0]C to about 1.5 [Symbol font/0xB0]C per minutes” (claims 15, 16) is an intrinsic mechanistic process associated with the drying process under vacuum drying (‘030) which is the “general condition”( see MPEP statement ) of performing the conventional vacuum-drying mean such as the freeze-dry process which is well with purview of one skilled in the art. Thus, clams 15 and 16 are prima facie obvious over the prior art teaching. 
Regarding claim 18, the equilibrium for allowing the frozen collagen to reach desired temperature (claim 17) which is also “a general condition” (see MPEP statement) wherein the equilibrium takes place when temperature is increased to 10 [Symbol font/0xB0]C (claim 18) wherein the “equilibrium” is a spontaneous process occurring during performing conventional “freeze-dry” which has been routinely used by skilled artisan to dry (dehydrate) hydrated biomaterials including the collagen composition in this case.  Moreover, it has also been known in the art (‘030) that the frozen collagen intermediate product (obtained from the freeze-drying process) is subsequently subjected to a further dry process at temperature of 10 [Symbol font/0xB0]C to 40 [Symbol font/0xB0]C under vacuum (Example 4, col., 6, lines 12-14, ‘030) to produce the collagen powder (Example 7, col.6, lines 48-50, ‘030). The six equilibrating step being conducted when the temperature is increased by 10 [Symbol font/0xB0]C (claim 18) is a design choice or/and an intrinsic mechanism of a freeze dry unit chosen and used, wherein the equilibrium can refer to an equilibrium at interface between vapor and ice (from frozen material) and at interface between the frozen and dried layers (sublimation front). Thus, claim 18 is obvious.
	Thus, the combination of the reference teachings render claims 1-23 prima facie obvious. 

	Response to Appellant’s arguments of the rejection under 35 U.S.C. §103(a)

 [1] From pages 10-15, appeal brief asserts that there is no motivation to combine the cited references ‘479 (Tanaka) nad ‘030 (Pachence), and that ‘479 discusses drawbacks (at paragraphs [0014]-[0017] of ‘479) of the methods disclosed in the prior art documents. 
Thereafter, “Brief” will be used to represent “Appeal Brief”.

Next, Brief asserts that, nowhere does ‘479 teach the steps of freezing the collagen and dehydrating the frozen collagen since ‘479 teach to dry or dehydrate the collagen precipitate dispersed in a hydrophilic organic solvent, nor teaches to dry the frozen collagen recited in  step(e) and step(f) of claims 1 and 22; wherein collagen precipitate is pulverized then suspended in a hydrophilic organic solvent for dehydrating the collagen precipitate followed by air drying to obtain the collagen powder (page 12, lines 3-24; and page 14, 3rd paragraph; and page 14, lines 10-16, Brief). Thus, Brief infers that the teaching of ‘479 (Tanaka) allows one to omit energy consuming and complex step such as “freeze-drying”, and concludes that there is no physical degradation step after step of dehydration (air drying) in ‘479 (page 12, lines 16-18, Brief). Further, Brief argues that ‘479 does not teach or suggest freezing collagen source and dehydrating (i.e., drying) the frozen collagen as claimed since ‘479’s goal is to avoid using the complex, high energy freeze-drying process and direct one skilled in the art away from using the freeze-drying (page 13, last paragraph to page 14, line 2; and page 14, 3rd paragraph, Brief).

Additionally, Brief discusses the paragraph [0131] and [0132] of ‘479 and asserts that ‘479 refers the freeze-drying as a generally used method which provides the alternative method of dehydrating the collagen with an extremely low water content and subsequently air-drying the collagen solids recovered from the hydrophilic solvent at room temperature, and that the ‘479 invention is featured with air-drying (page 12, last paragraph to page 13, 2nd paragraph, Brief) rather than freeze-drying.

           [Symbol font/0xB7] The appellants’ arguments are found not persuasive because of the reasons set forth in the above 103 rejection and because of the reasons in the following.
  MPEP states that “[I]mportantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.”, and that  “[t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." (see MPEP 2141 (I)). In this case, the “freeze-drying” technique is well-known, simple and conventional which is generally known method” and “familiar elements” stated by MPEP.

‘479 has taught, in general, that collagen precipitate (resulted from solubilizing collagen containing with acetic acid)  can be freeze-dried to obtain dry powder collagen product ([0006], lines 9-1224-25; [0015], line 8,  ‘479), and has stated the reason why using the “freeze-drying” technique; the reason is that collagen is highly hydrophilic by nature and an isoelectric precipitate thereof also contains a large amount of water, and thus, a solid of collagen is generally obtained by freeze-drying (see [0131], lines 10-14, ‘479), wherein said “a solid collagen” reasonably encompasses the collagen dry-powder or particles of the dry-power thereof. 

	   Moreover, ‘479 has taught that because collagen is highly hydrophilic by nature and an isoelectric precipitate thereof also contains a large amount of water, so that a solid (including dry powder) of collagen is generally obtained by freeze-drying ([0131], lines 11-14, ‘479); i.e., ‘479 does not exclude use of the freeze-drying” for obtaining collagen powder; instead, ‘479 suggests that the freeze-dry is an exemplary dry process to obtain dry powder form of collagen product. 
It is noted that,  similar to instant disclosure of collagen dispersion in aqueous solution, ‘479 teaches that the collagen precipitate is dispersed in distilled water to for a collagen concentration followed by adjusting the resultant dispersion to an acid pH  to obtain a “collagen precipitate”  ([0083], lines 14-22, ‘479) wherein as above-mentioned the “collagen precipitate” can be freeze-dried to obtained dry powder collagen product ([0006], lines 11-12 and 24-25; and [0015], line 8,  ‘479). Thus, one of ordinary skill in the art wound have readily chosen the conventional “freeze-dry” technique to dehydrate the collagen precipitate or collagen composition, in order to obtain the desired collagen dry powder product with reasonable expectation of success.  
Therefore, the appellants’ argument “nowhere does ‘479 teach the steps of freezing the collagen and dehydrating the frozen collagen” is not persuasive (it is noted the “freeze-dry” process intrinsically undergoes drying the frozen state of collagen), and the appellants’ argument that the method of ‘479 omits or avoids the use of  the complex, high energy “freeze-drying” process to dehydrate collagen to a powder which would direct one skilled in the art away from using  the “freeze-drying” technique lacks evidentiary support and are not persuasive.  The appellants’ argument based on the asserted drawbacks as to using the freeze-drying therefore does not support the appellants’ position.  
It is noted that, although ‘479 does not expressly discuss in detail the use of  the “freeze-drying” to produce the collagen powder, per the MPEP 2141 (I) which states that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In this case, the “freeze-drying” is well known familiar element” mentioned by MPEP) suitable for any water-containing biomaterials encompassing collagen composition, such as preparing dry collagen powder (‘479, ‘030) in this case. Appellants have not submitted factual evidence showing that the use of the prior art process (‘479, ‘030) will not be predictable to an unobvious extent. 

Further, MPEP states that “[T]he Federal Circuit has stated that examiners and administrative patent judges on the Board are "persons of scientific competence in the fields in which they work" and that their findings are "informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art." In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art.” (see MPEP 2141 (II)(A)(2)(C)). In this case, Examiner has found  the factual indicia showing that the “freeze-drying” process/technique is simple and conventional as readily known by one skilled in the art and can be performed in a conventional  freeze-drying machine (as evidenced by [0018], lines 3-6, US20130199993). Said simple and conventional is contrary to the appellants’ position that  the “freeze-dry” process is not simple but rather a complex process. In addition, Examiner has found  the factual evidence showing that the “freeze-drying” is regarded as a rapid process  for dehydrating collagen composition as evidenced by [0021], lines 11-12, US 20150004414; this is contrary to the “time consuming” asserted by appellants.

	As far as the appellant’s assertion that the “freeze-drying” process is time consuming and energy requiring is concerned, this argument does not support the appellants’ position, because, as discussed above, the “freeze-drying” is a rapid process  for dehydrating the collagen composition. MPEP states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, determination of the time length for a desired degree of dehydration state of collagen sample (e.g., different concentration of collagen) using the conventional “freeze-drying” technique  which has been known to be a rapid process evidenced by [0021], lines 11-12, US 20150004414). Regarding the energy requiring, this  does not support the appellants’ position because it belong to one of the familiar elements according to known methods  that is the “freeze-dry” wherein the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results per MPEP 2141 (I) discussed supra. Thus, the appellants argument that the ‘479 disclosure avoids using the complex, high energy freeze-drying process and directs one skilled in the art away from using  the freeze-drying is not persuasive. 

generally used method and the ‘479 invention is featured with the air-drying is concerned, this argument does not support the appellants’ position. This is because MPEP states that “[I]n short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.” (see MPEP 2414  (II)). 
In this case, the “freeze-drying” technique is well-known, simple and conventional which is generally used  for making any solid of collagen wherein the “freeze-dry” is an obvious choice for one of ordinary skill in the art to make dehydrated collagen powder as desired regardless of whether it is a generally used method according to the statement of MPEP 2414(II).
One skilled in the art would have been readily motivated and guided by the teaching of ‘479 as to the collagen solid (e.g. the collagen dry powder) can be obtained by the “freeze-drying” technique,  because ‘479 has stated the reason of using the “freeze-drying” to prepare the collagen solid, wherein the reason is that  collagen is highly hydrophilic by nature and an isoelectric precipitate thereof also contains a large amount of water ([0131], lines 11-14, ‘479), and thus, the freeze-drying” is generally employed to dehydrate the collagen composition so as to obtain the desired “collagen powder” (i.e., a “collagen solid”) with reasonable expectation of success. This suggests that ‘479 does not exclude use of the freeze-drying” for obtaining collagen powder; instead, ‘479 suggests that the “freeze-dry” is a drying process alternative to obtain the dry collagen powder product.

As far as the appellants’ argument that there is no degradation step after step of dehydration (drying) in ‘479 (Tanaka) is concerned, this argument is baseless and does not support appellants’ position. This is because ‘479 has taught that, the collagen powder which is resulted from the “freeze-drying” can be further pulverized in order to adjust particle size of the collagen powder, as applied to instant “mechanically degrading the dehydrated collagen to a powder” recited in step(f) of claims 1 and 22 (see [0130], last three lines; and [0129], lines 1-3, ‘479); wherein pulverization is a type of grinding which is a mechanical degradation mean as evidenced by page 2, line 36; and p.6, lines 16-18, appellants’ specification. Thus, ‘479 teaches or suggests the mechanical degradation after the dehydration using the “freeze-drying”. 

[2]  From pages 14-15, Brief discussed the reference ‘030 (Pachence) and asserts that ‘030 does not teach using freeze-drying but rather using alcohol to dehydrate the collagen or frozen collagen, and that the combination of ‘479 (Tanaka) and ‘030 does not lead to dehydrating (drying) the frozen collagen (page 14, last paragraph to page 15, line 2, Brief).

Further, Brief argues that neither ‘479 nor ‘030 discusses the importance of a making the collagen powder at a specific range of collagen concentration or at a specific range of pH in steps (b) and (c) of claim 1 (page 15, lines 16-25, Brief).

	[Symbol font/0xB7] The appellants’ arguments are found not persuasive because of the reasons set forth in the above 103 rejection and because of the reasons below.
	As discussed above, per MPEP 2141 (I) states that “[I]mportantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”.  In this case, ‘479 has taught the use of the “freeze-drying” technique to dry/dehydrate the collagen solid that encompasses he collagen precipitate, and ‘479 has also taught the concentration of collagen material (step(b), claim 1) and adjusting pH to the pH value within the claimed range (step(c), claim 1) (see the corresponding sections in the 103 rejection; it will not be reiterated herein).  Accordingly, the closely related art (‘030) provides the examples of freeze-drying the frozen collagen dispersion (Example 4, col.6, lines 12-15, ‘030) and the freeze-dried product (form Example 4) is subsequently subjected to milling (a mechanical degradation mean) to prepare the collagen dry powder (Example 7, ‘030). 
	Per MPEP 2141 (I) statement that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, the combination of well-known, simple and conventional “freeze-drying” (which is a “familiar element”) with alcohol dehydration and/or freeze-dry of the frozen collagen dispersion (‘030) (which is the other “familiar element”) according to the known process of the “collagen powder” production (‘479) is obvious. In this case, ‘479 teaches generally using the “freeze-drying” while ‘030 teaches more detail about using the same “freeze-drying” process to make the same final product “collagen powder (‘479 and ‘030), i.e., the same intended purpose.
	 Moreover, the “freeze-drying” is a simple, conventional and mature dehydrating technique which has been widely used by one skilled in the art before the effective filing date of the claimed invention for the purpose of drying/dehydrating the biological product including collagen dispersion and collagen precipitate in this case. Thus, one of ordinary skill in the art would have chosen and used the freeze-drying for making the desire collagen powder with 
Since ‘479 has taught all the steps of the claimed method (claims 1, 22) wherein the steps determine patentability of the claimed method, and has suggested general use of the “freeze-drying” for preparing collagen solid e.g. precipitate ([0131], lines 10-14 of ‘479), and since ‘030 provide the examples such as Examples 4 and 7 for the method of making “collagen powder” which is the same final product as ‘479; the method comprising freeze-drying collagen preparation, the appellants’ argument that the modification of the process of grinding collagen matrix (‘030) to form the collagen powder would render the invention (‘479) unsatisfactory for its intended purpose lacks evidential support and is not persuasive. Appellants have not shown the evidence that the method of producing the collagen powder taught by ‘479 comprising using the freeze-drying the collagen precipitate will not lead to expected success.

Regarding MPEP 2143.01(V) which is discussed at page 15 of Brief, Appellant cite this MPEP to attempt on supporting the appellants’ position  that the combination of the teachings of ‘479 and ‘030 will not establish a prima facie case of obviousness over the claimed method. It is noted that MPEP 2143.01(V) also states that “[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine”.  In this case, the simultaneous disclosure of generally using the freeze-drying (‘479) and discussion by ‘479 regarding freeze drying being complex and high energy requiring  (disadvantage asserted by appellant) will not affect motivation to combine per the MPEP statement wherein the advantage of using freeze-drying such as it is a simple and conventional dehydrating technique has been addressed in the above corresponding sections. Thus, the argument in this regard does not support the appellants’ position.  

[3]  From pages 15-17, Brief asserts that the claimed properties of water absorbency and bulk density properties of the collagen powder obtained by the claimed methods cannot be inherent in the powders of ‘479 (Tanaka) or/and ‘030 (Pachence), since the claimed process is completely different from the process of ‘479 and ‘030, wherein ‘479 does not teach dehydrating the frozen collagen and grinding of the dehydrating dehydrated collagen to powder, and ‘030 does not disclose the use of claimed collagen concentration and the pH (page 15, last paragraph to page 16, lines 1-8 and 12-14; and page 17, 1st paragraph, Brief).  
nd paragraph, Brief).
Further, Brief mentions Ex parte Simone Vigano (Appeal 2010-007666 (2012), attached as Exhibit C), and submits that the Board found that a functional limitation (die shrinkage) that is a property of the entire composition but not inherently provided by the Examiner’s proposed combination of materials from two different references (page 16, last paragraph, Brief).
Thus, Brief infers that the Office has failed to establish a prima facie case of obviousness and therefore requests withdrawal of the 103 rejection (page 17, 2nd paragraph, Brief).

	[Symbol font/0xB7] The appellants’ arguments are found not persuasive because of the reasons set forth in the above 103 rejection and because of the reasons below.
   MPEP states that “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (see MPEP 2112.01(I)). In this case, the collagen powder product is made by the same or substantially same process of the prior art (‘479). 
The reference ‘479 has suggested generally using the freeze-drying to dehydrate (to dry) a solid of collagen composition (wherein the “solid” includes collagen precipitate) and has provided the reason for doing this (see [0131], lines 10-14, ‘479; and also see the above corresponding discussion). Correspondingly, the closely-related art (’030) provides the teaching and Examples about using the well-known, conventional (routine) and simple drying technique, e.g., “freeze drying” to dehydrate the collagen dispersion/preparation to produce the “collagen powder” which is the same end-product of ‘479. Thus, the “collagen powder” produced by the prior art is the same or substantially same as the collagen powder produced by the claimed method of claim 1 or 22. Thus, the appellants’ argument that the claimed process is completely different from the process of ‘479 is baseless and not persuasive. 
 Further, MPEP states that “product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01(I)), and states that “chemical composition and its properties are inseparable.” (see MPEP 2141.02 (v)). In this case, the product “collagen powder” with its properties “water absorbency of at least 20-fold its dry weight” (claim 1), and “bulk 3” (claim 22) made by the same or substantially same process is presumed to inherent and inseparable from its chemical composition of the produced “collagen powder” per the MPEP statements.  
As discussed above, the prima facie case of obviousness of claims 1 and 22 has been established by the reference’s teachings of ‘479 or/and ‘030. MPEP states that “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.” (see MPEP 2145). In this case, appellants have not provided the evidence showing that the collagen powder produced by the process disclosed by ’479 will not possess the property of water absorbency of 20 fold of its dehydrated weight in claim 1 or the property of collagen bulk density of about 20-30 mg/cm3 in claim 22. Per MPEP, the burden has been shifted to appellants in this case to show that the prior art “collagen powder” product will not have said properties. 

Furthermore, MPEP states that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112(I)). 
In this case, the appellants’ arguments are focusing on the whether ‘479 (or/and ‘030) uses the “freeze-drying” technique in its process of producing the “collagen powder. As discussed above, ‘479 has taught all the steps of the claimed method (claim 1,22) wherein the steps determine patentability of the claimed methods, and ‘479 has suggested that collagen solid (e.g. collagen precipitate) is  generally obtained by “freeze-drying” for making final product  “collagen powder” while the closely related art (‘030) has accordingly provided  working  examples (see above discussion) for production of the “collagen powder” comprising freeze-drying collagen preparation; wherein said “freeze-drying” has been known to be simple, conventional dehydrating technique and has been routinely use by one skilled in the art to dry water-containing biomaterials before the effective filing date of the claimed invention. The properties of water absorbency (claim 1) and the bulk density (claim 22) of the resultant collagen powder is considered as new function or unknown property per the MPEP 2112(I) which are inherently present in the prior art and does not render the claims 1 and 22 patentable according the MPEP statement thereof.

Regarding the “Ex parte Simone Vigano (Appeal 2010-007666 (2012), attached as Exhibit C), since MPEP does not cite the case “Ex parte Simone Vigano” that  discusses that the property of the entire composition is not inherent based on the combined teachings from two different references, it is proper for Examiner not to address this case herein.  


Therefore, the 103 rejection of claims 1-23 is proper and will not be reversed. 

           For the above reasons, it is believed that the rejections should be sustained.

       Respectfully submitted,



         /Samuel W. Liu/                                                             
         Examiner, Art Unit 1656
         August 2, 2021

        Conferees: 

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                                        



                                                                                                                                                                                                
         Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.